Citation Nr: 0939184	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  05-20 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Entitlement to service connection for tinnitus, claimed as 
secondary to service-connected coronary artery disease and 
hypertension.

2. Entitlement to a rating in excess of 10 percent for right 
ankle arthritis.

3. Entitlement to a rating in excess of 10 percent for left 
ankle arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1972 to August 1980.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from May 2005 
and March 2006 rating decisions of the Salt Lake City, Utah 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
July 2005, an informal conference was held before a Decision 
Review Officer (DRO) at the RO.  In September 2006, a 
videoconference hearing was held before the undersigned.  A 
transcript of the hearing is associated with the Veteran's 
claims file.  In May 2007, the case was remanded for 
additional development.  

The matters of entitlement to ratings in excess of 10 
percent, each, for arthritis of both ankles are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if any 
action on his part is required.


FINDING OF FACT

It is reasonably shown that the Veteran's tinnitus was caused 
or aggravated by his service-connected coronary artery 
disease with hypertension.  


CONCLUSION OF LAW

Service connection for tinnitus, claimed as secondary to 
service-connected coronary artery disease and hypertension, 
is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2009), 3.310 (as in effect 
prior to Oct. 10, 2006).
REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Inasmuch as this decision grants the appellant's claim, there 
is no reason to belabor the impact of the VCAA on this 
matter, since any error in notice timing or content is 
harmless.  Accordingly, the Board will address the merits of 
the claim. 

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis 
for a disability that is proximately due to, or the result 
of, or aggravated by a service-connected disease or injury.  
Establishing service connection on a secondary basis 
requires: (1) Competent evidence (a medical diagnosis) of a 
current disability (for which secondary service connection is 
sought); (2) evidence of a service connected disability; and 
(3) competent evidence that the current disability was either 
(a) caused or (aggravated) by the service connected 
disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 
Vet. App. 439 (1995)(en banc).  Effective October 10, 2006, 
38 C.F.R. § 3.310 was revised to implement the Allen 
decision.  The revised 38 C.F.R. § 3.310 institutes 
additional evidentiary requirements that must be satisfied 
before aggravation may be conceded and service connection 
granted.  In essence, it provides that in an aggravation 
secondary service connection scenario, there must be medical 
evidence establishing a baseline level of severity of 
disability prior to when aggravation occurred, as well as 
medical evidence showing the level of increased disability 
after aggravation occurred.  As the Veteran's claim was 
pending prior to the effective date of the revised 38 C.F.R. 
§ 3.310, the Board will consider the version in effect prior 
to October 10, 2006, as it is more favorable to the claimant.  
See Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The evidence shows that the Veteran currently has tinnitus 
(VA outpatient treatment records and VA examinations reflect 
that tinnitus has been diagnosed).  However, his service 
treatment records (STRs) are silent for any complaints, 
findings, treatment, or diagnosis of tinnitus.  Consequently, 
service connection for tinnitus on the basis that such became 
manifest in service and persisted is not warranted.  
Furthermore, there is no competent evidence in the record 
showing or suggesting that the Veteran's tinnitus is somehow 
directly related to his service.  Notably, the Veteran does 
not argue that his tinnitus is directly related to his 
service.

The Veteran's theory of entitlement in this matter is 
strictly one of secondary service connection; he alleges that 
his tinnitus is due to his service-connected coronary artery 
disease with hypertension.  As was noted above, there are 
three requirements that must be met to substantiate a claim 
of secondary service connection.  Of these, it is shown that 
he has tinnitus, the disability for which service connection 
is sought, and that he has established service connection for 
coronary artery disease and hypertension.  What he must still 
show to substantiate a secondary service connection claim, is 
that the service connected disabilities of coronary artery 
disease and/or hypertension caused or aggravated his 
tinnitus.  

In support of his claim, the Veteran submitted an April 2002 
letter signed by his healthcare providers, P.R., ARNP and Dr. 
T.A., at the Oklahoma City VA Medical Center.  Noting that 
they had been treating the Veteran since December 1999, they 
opined, "He is service connected for hypertension vascular 
disease.  Possibly due to this disability he has developed . 
. . tinnitus . . . ."  

The Veteran has also been afforded two VA examinations in 
association with this matter.  On February 2006 VA 
examination, the examiner stated that she was unable to opine 
regarding the relationship of the Veteran's tinnitus and his 
heart disease/medications, as it was beyond the scope of 
audiology, and indicated that this question should be 
addressed by a physician.  In November 2008, the Veteran 
underwent another VA examination.  Noting that there are 
various possible causes for tinnitus, and that his STRs were 
silent for any complaints of tinnitus in service, the 
examiner opined, "[I]t is impossible to definitively 
identify a service connected cause for his tinnitus, though I 
do suspect an association of his tinnitus to his mild to 
moderate hearing loss [which is not service-connected].  I 
therefore will state that it is not likely that [the 
Veteran's] history of tinnitus is service connected but 
rather it is associated with his history of mild to moderate 
hearing loss."  

As was noted above, the Veteran does not allege that his 
current tinnitus is directly related to his service.  
Consequently, another opinion clarifying whether the 
Veteran's tinnitus was caused or aggravated by his service-
connected disabilities of coronary artery disease and/or 
hypertension was requested.  In an undated supplementary 
opinion, the examiner stated:

[The] possible causes of tinnitus are numerous and 
includes hypertension, cochlear damage, 
presbycusis, otosclerosis, multiple sclerosis, 
vestibular schwannoma, syphillis [sic], lyme 
disease, temporomandibular joint inflammation, 
other inflammatory disorders, Meniere's, stress and 
depression, vascular malformations and multiple 
medication, to name a few.  [The Veteran's] 
documented medical conditions include several of 
those mentioned . . . It is impossible to make any 
absolute association of this Veteran's reports of 
tinnitus to . . . his history of service-connected 
coronary artery disease and hypertension.  
Therefore, I opine that [his] tinnitus is less 
likely as not caused by or a result of his service 
connected coronary artery disease and hypertension.

Both the April 2002 opinion from the Veteran's VA healthcare 
providers and the undated VA supplementary opinion identify 
hypertension as a known etiology for tinnitus.  While the VA 
examiner further opined that the Veteran's tinnitus was not 
related to his service-connected coronary artery disease with 
hypertension, he did not explain the rationale for this 
opinion, except to say that he was unable to make any 
"absolute" associations between the Veteran's tinnitus and 
his service-connected disabilities.  Notably, "absolute" 
association does not need to be shown to establish service 
connection; such a requirement would violate the reasonable 
doubt provisions and the equipoise standard of proof that 
apply to claims for VA benefits.  The Board interprets the 
supplementary opinion as identifying coronary artery disease 
and hypertension as known causes of tinnitus, but that there 
is less than 100 percent (absolute association) certitude 
that they are the cause of the Veteran's tinnitus.  When 
there exists such a factual situation, the doctrine of 
reasonable doubt must be applied.   

Based upon the foregoing, the Board finds, resolving 
reasonable doubt in the Veteran's favor, that the evidence 
establishes that the Veteran's tinnitus is secondary to his 
hypertension and coronary artery disease, and that secondary 
service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus, as secondary to his service-
connected coronary artery disease and hypertension, is 
granted.  


REMAND

In the Board's May 2007 remand, it was noted that the 
Veteran's last examination for his left and right ankle 
disabilities was in February 2006.  As he testified at his 
September 2006 videoconference hearing that his disabilities 
had worsened since that examination, the Board found that 
another VA examination was indicated.  

In accordance with the Board's instructions, the Veteran was 
afforded VA orthopedic examinations in November 2008 and 
again in June 2009.  In August 2009, the AMC issued a 
supplemental statement of the case (SSOC) and discussed only 
the findings on November 2008 VA examination.  On a close 
review of the record, it does not appear that the report of 
the June 2009 VA examination has been considered by the 
AMC/RO.  In addition, the Veteran submitted additional 
argument that was received in July 2009, which likewise has 
not been considered by the AMC/RO.  In a September 9, 2009, 
post-remand brief, the Veteran's representative noted that 
additional evidence had been submitted to the Board after 
certification of the appeal and, pursuant to 38 C.F.R. 
§ 20.1304, waived the right to have this additional evidence 
referred to the agency of original jurisdiction (AOJ) for 
initial consideration.  However, in correspondence from the 
Veteran received on September 21, 2009, he specifically 
objected to the AMC's/RO's failure to consider the June 2009 
VA examination report, and included other argument/evidence 
that he wanted the AMC/RO to consider (copies of his July 
2009 correspondence and medical evidence from a private 
podiatrist, G.A.G.).  As the evidence that the Veteran 
identified in his September 21, 2009 letter is pertinent to 
whether increased ratings are warranted for the ankle 
disabilities, and has not been considered by the RO, and he 
has not waived initial AOJ consideration of this evidence, 
these matters must be remanded to the AMC/RO for such 
consideration.  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Accordingly, the case is REMANDED for the following:

The RO should review the file 
(specifically including an initial review 
of the aforementioned evidence submitted 
without a waiver by the Veteran), 
undertake any further development that may 
be indicated by the additional evidence, 
and then re-adjudicate the matters of the 
ratings for the Veteran's ankle 
disabilities.  If either remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.

______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


